Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This is the first action on the merits for application 16/752895.  Claims 1-10 are currently pending in this application.


Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, 5, and 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by KAPFER (2008/0300077).

Regarding Claim 1, KAPFER teaches A pulley device (16) configured to support a belt of a chain tensioning idler or runner roller, comprising: a bearing (2) having a rotatable outer ring and a coaxial fixed inner ring; and a pulley having at least one C-shaped pulley part (16), the at least one pulley part having an inner portion with an inner surface mounted on an outer cylindrical surface of the bearing outer ring, an outer cylindrical portion having an outer cylindrical surface configured to contact the belt or the chain, and a radial intermediate portion extending substantially radially between an axial outer end of the inner cylindrical portion and an axial outer end of the outer cylindrical portion, each of the at least one pulley part being formed integral and defining an open end on an axial side opposite the intermediate portion; wherein a ratio between a material thickness of the outer cylindrical portion and a material thickness of the inner cylindrical portion is strictly greater than 1 (Fig. 1).

Regarding Claim 2, KAPFER teaches wherein the at least one pulley part (16) comprises no more than one pulley part.

Regarding Claim 5, KAPFER teaches wherein the at least one pulley part is made from a stamped metal sheet or blank [0007][0008].

Regarding Claim 8, KAPFER teaches wherein the material thickness of the outer cylindrical portion is equal to a material thickness of the intermediate portion (Fig. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAPFER (2008/0300077).

Regarding Claim 6, KAPFER does not teach wherein the ratio is between 1.1 and 1.5.
KAPFER teaches the result effective variable of a ratio between the outer cylindrical portion and the inner cylindrical portion since there is some ratio as seen in Fig. 1.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter and optimize it so the pulley is sufficiently stiff while still allowing the pulley to be more easily pressed to the bearing. A ratio that is too high results in a larger and heavier pulley which is no more durable since the weak point would be the inner cylindrical wall.  A ratio that is too low may require a manufacturing tolerance too precise to easily press the pulley to the bearing without damaging the assembly or result in a pulley which may be less stiff than desired for the application.

Regarding Claim 7, KAPFER does not teach wherein the ratio is equal to 1.25
KAPFER teaches the result effective variable of a ratio between the outer cylindrical portion and the inner cylindrical portion since there is some ratio as seen in Fig. 1.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter and optimize it so the pulley is sufficiently stiff while still allowing the pulley to be more easily pressed to the bearing. A ratio that is too high results in a larger and heavier pulley which is no more durable since the weak point would be the inner cylindrical wall.  A ratio that is too low may require a manufacturing tolerance too precise to easily press the pulley to the bearing without damaging the assembly or result in a pulley which may be less stiff than desired for the application.


Claims 3, 4, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAPFER (2008/0300077) in view of SCHAEFFLER (3,490,285).

Regarding Claim 3, KAPFER does not teach wherein the at least one pulley part comprises two C-shaped pulley parts mounted on the outer cylindrical surface of the outer ring of bearing with the open ends of the two pulley parts axially facing each other, axially inner ends of the inner cylindrical portions being in axial abutment and axially inner ends of the outer cylindrical portions being in axial abutment.
SCHAEFFLER teaches wherein the at least one pulley part comprises two C-shaped pulley parts (2) mounted on the outer cylindrical surface of the outer ring of bearing (3) with the open ends of the two pulley parts axially facing each other, axially inner ends of the inner cylindrical portions being in axial abutment and axially inner ends of the outer cylindrical portions being in axial abutment (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the pulley in KAPFER so it has the arrangement in SCHAEFFLER as a matter of design choice to create a stiffer pulley which reduces deflection of the pulley to one side when belt tension is applied. Also, the thinner inner cylindrical portion of the pulley portion makes the pulley portion more easily pressed onto the bearing.

Regarding Claim 4, KAPFER teaches wherein the two pulley parts (SCHAEFFLER 2) are symmetrical with respect to a transverse radial plane passing through the center of the bearing (SCHAEFFLER 3).

Regarding Claim 9, KAPFER teaches wherein the at least one pulley part is made from a stamped metal sheet or blank [0007][0008], and wherein the material thickness of the outer cylindrical portion is equal to a material thickness of the intermediate portion (Fig. 1).
 KAPFER does not teach wherein the at least one pulley part comprises two C-shaped pulley parts mounted onto the outer cylindrical surface of outer ring of bearing with the open ends of the two pulley parts axially facing each other, axially inner ends of the inner cylindrical portions being in axial abutment and axially inner ends of the outer cylindrical portions being in axial abutment, wherein the two pulley parts are symmetrical with respect to a transverse radial plane passing through the center of the bearing
SCHAEFFLER teaches wherein the at least one pulley part comprises two C-shaped pulley parts (2) mounted onto the outer cylindrical surface of outer ring of bearing (3) with the open ends of the two pulley parts axially facing each other, axially inner ends of the inner cylindrical portions being in axial abutment and axially inner ends of the outer cylindrical portions being in axial abutment, wherein the two pulley parts are symmetrical with respect to a transverse radial plane passing through the center of the bearing, wherein the at least one pulley part is made from a stamped metal sheet or blank (Fig. 1).
KAPFER does not teach wherein the ratio is between 1.1 and 1.5
KAPFER teaches the result effective variable of a ratio between the outer cylindrical portion and the inner cylindrical portion since there is some ratio as seen in Fig. 1.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter and optimize it so the pulley is sufficiently stiff while still allowing the pulley to be more easily pressed to the bearing. A ratio that is too high results in a larger and heavier pulley which is no more durable since the weak point would be the inner cylindrical wall.  A ratio that is too low may require a manufacturing tolerance too precise to easily press the pulley to the bearing without damaging the assembly or result in a pulley which may be less stiff than desired for the application.

Regarding Claim 10, KAPFER as modified does not teach wherein the ratio is equal to 1.25
KAPFER teaches the result effective variable of a ratio between the outer cylindrical portion and the inner cylindrical portion since there is some ratio as seen in Fig. 1.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter and optimize it so the pulley is sufficiently stiff while still allowing the pulley to be more easily pressed to the bearing. A ratio that is too high results in a larger and heavier pulley which is no more durable since the weak point would be the inner cylindrical wall.  A ratio that is too low may require a manufacturing tolerance too precise to easily press the pulley to the bearing without damaging the assembly or result in a pulley which may be less stiff than desired for the application.


The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654